


110 HR 7007 IH: National Commission on American

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7007
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Ackerman (for
			 himself, Mr. McCotter,
			 Mr. Kanjorski, and
			 Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish the American Cybersecurity Commission to
		  investigate the current threats to the cybersecurity of American business and
		  infrastructure from foreign entities.
	
	
		1.Short TitleThis Act may be cited as the
			 National Commission on American
			 Cybersecurity Act of 2008.
		2.Establishment of
			 the CommissionThere is
			 established a commission to be known as the National Commission on
			 American Cybersecurity (hereinafter in this Act referred to as the
			 Commission.
		3.Duties of the
			 CommissionThe duties of the
			 Commission shall be—
			(1)to analyze the
			 cybersecurity of American business, national infrastructure, and United States
			 Government non-military and non-national security related computer systems
			 against compromise from foreign entities, both governmental and private;
			(2)to assess the
			 current effectiveness of those American institutions and National
			 infrastructure in remaining secure against foreign interference; and
			(3)to
			 recommend a comprehensive cyber­security strategy for American business,
			 national infrastructure, and United States Government non-military and
			 non-national security related computer systems.
			4.Membership
			(a)Number and
			 AppointmentThe Commission
			 shall be composed of 13 members as follows:
				(1)1
			 member, who shall serve as the chairman of the Commission, appointed by the
			 Speaker of the House of Representatives.
				(2)2
			 members appointed by the majority leader of the House of
			 Representatives.
				(3)2 members appointed by the minority leader
			 of the House of Representatives.
				(4)2
			 members appointed by the majority leader of the Senate.
				(5)2
			 members appointed by the minority leader of the Senate.
				(6)4
			 members appointed by the President.
				(b)Qualifications
				(1)ExpertiseEach
			 member of the Commission shall be appointed on the basis of recognized
			 expertise, experience, or familiarity with computers, the internet, or the
			 security issues specified in section 3.
				(2)Non-government
			 sectorMembers of the Commission may not be officers, employees,
			 or elected officials of any government while serving as members of the
			 Commission.
				(c)Political Party
			 AffiliationNot more than 7 members of the Commission shall be
			 from the same political party.
			(d)Continuation of
			 MembershipIf a member was appointed to the Commission because
			 the member was not an officer, employee, or elected official of any government
			 and later becomes such an officer, employee, or official, that member may
			 continue as a member of the Commission for not longer than the 60-day period
			 beginning on the date that member becomes such an officer, employee, or
			 official, as the case may be.
			(e)TermsEach member shall be appointed for the life
			 of the Commission.
			(f)Basic
			 PayTo the extent or in the
			 amounts provided in advance in appropriation Acts, each member of the
			 Commission may be compensated at a level not to exceed the daily equivalent of
			 the annual rate of basic pay in effect for a position at level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day during which that member is engaged in the actual performance of the duties
			 of the Commission.
			(g)Travel
			 ExpensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
			(h)Quorum7
			 members of the Commission shall constitute a quorum, but a lesser number may
			 hold hearings.
			(i)MeetingsThe Commission shall meet upon the call of
			 the chairman or a majority of its members.
			5.Staff of
			 Commission
			(1)DirectorThe Chairman of the Commission, in
			 accordance with the rules agreed upon by the Commission, may appoint a
			 Director. The Director shall be paid at a rate not to exceed the equivalent of
			 that payable for a position at level V of the Executive Schedule under section
			 5316 of title 5, United States Code.
			(2)StaffThe Chairman of the Commission, in
			 accordance with rules agreed upon by the Commission, may appoint and fix the
			 compensation of additional personnel as may be necessary to enable the
			 Commission to carry out its functions, without regard to the provisions of
			 title 5, United States Code, governing appointments in the competitive service,
			 and without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of such title relating to classification and general schedules pay
			 rates; except that no rate of pay fixed under this paragraph may exceed the
			 equivalent of that payable for a position at level V of the Executive Schedule
			 under section 5316 of title 5, United States Code.
			(3)Experts and
			 ConsultantsSubject to rules
			 prescribed by the Commission, the Commission may procure temporary and
			 intermittent services under section 3109(b) or title 5, United States Code, but
			 at rates for individuals not to exceed the daily rate paid to a person
			 occupying a position at level IV of the Executive Schedule under section 5315
			 of title 5, United States Code.
			(4)Staff of Federal
			 AgenciesUpon request of the Commission, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any of the personnel
			 of that department or agency to the Commission to assist it in carrying out its
			 duties under this Act.
			6.Powers of
			 Commission
			(a)Hearings and
			 SessionsThe Commission may,
			 for the purpose of carrying out this Act, hold hearings, sit and act at times
			 and places, take testimony, and receive evidence as the Commission considers
			 appropriate.
			(b)Powers of
			 Members and AgentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
			(c)Obtaining
			 Official DataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this Act. Upon the request of the Chairperson, the head of that
			 department or agency shall furnish that information to the Commission.
			(d)Administrative
			 Support ServicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
			(e)Subpoena
			 Power
				(1)In
			 generalThe Commission may
			 issue subpoenas requiring the attendance and testimony of witnesses and the
			 production of any evidence relating to any matter which the Commission is
			 empowered to investigate. The attendance of witnesses and the production of
			 evidence may be required from any place within the United States at any
			 designated place of hearing within the United States.
				(2)Failure to Obey
			 a SubpoenaIf a person refuses to obey a subpoena issued under
			 paragraph (1) of this subsection, the Commission may apply to a United States
			 district court for an order requiring that person to appear before the
			 Commission to give testimony, produce evidence, or both, relating to the matter
			 under investigation. The application may be made within the judicial district
			 where the hearing is conducted or where that person is found, resides, or
			 transacts business. Any failure to obey the order of the court may be punished
			 by the court as civil contempt.
				(3)Service of
			 SubpoenasThe subpoenas of the Commission shall be served in the
			 manner provided for by a United States District court under the Federal Rules
			 of Civil Procedure for the United States district courts.
				(4)Service of
			 ProcessAll process of any court to which application is made
			 under paragraph (2) of this subsection may be served in the judicial district
			 in which the person required to be served resides or may be found.
				(f)ImmunityThe
			 Commission is an agency of the United States for the purpose of part V of title
			 18, United States Code. A person may not be excused from testifying or from
			 producing evidence pursuant to a subpoena on the ground that the testimony or
			 evidence required by the subpoena may tend to incriminate or subject that
			 person to criminal prosecution. A person, after having claimed the privilege
			 against self-incrimination, may not be criminally prosecuted by reason of any
			 transaction, matter, or thing which that person is compelled to testify about
			 or produce evidence relating to, except that the person may be prosecuted for
			 perjury committed during the testimony or made in the evidence.
			7.Reports
			(a)Interim
			 ReportsThe Commission may
			 submit to the President and the Congress interim reports as the Commission
			 considers appropriate.
			(b)Final
			 ReportsThe Commission shall transmit a final report to the
			 President and the Congress not later than 24 months after the Commission’s
			 first meeting. The final report shall contain a detailed statement of the
			 findings and conclusions of the Commission, together with its
			 recommendations.
			(c)Reports
			 Available to the PublicAll findings and reports issued by the
			 Commission shall be made available to the public.
			8.TerminationThe Commission, and all the authorities of
			 this Act, shall terminate 30 days after the date on which the final report is
			 submitted under section 7(b).
		
